Citation Nr: 1104924	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-40 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for tension 
headaches.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for a cervical spine 
disability manifested by pinched nerve with pain in neck and 
arthritis in the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  The Veteran and his wife testified at a November 2010 
hearing held sitting at the RO, a transcript of which is 
associated with the claims file.

The Veteran's original November 2008 claim indicated his request 
for service connection for "a neck injury" and "neck pain."  
Although two separate service connection issues, one for pinched 
nerve with pain in neck and one for arthritis in the neck, were 
developed by the RO, the Board's review of this evidence reveals 
that the Veteran has a neck disability with several different 
manifestations.  Accordingly, the issues have been 
recharacterized as a single disability


FINDINGS OF FACT

1.  A July 1969 rating decision denied service connection for 
tension headaches.  The Veteran did not appeal that decision and 
it is now final.

2.  Evidence received since the final July 1969 rating decision 
raises a reasonable possibility of substantiating the Veteran's 
claim of entitlement to service connection for tension headaches.

3.  The Veteran's service treatment records show that the Veteran 
sustained an injury in June 1962 to the back of his head which 
required sutures.

4.  Tension headaches, spasmodic torticollis, and cervalgia (neck 
pain) are currently diagnosed.

5.  The evidence of record relates the Veteran's tension 
headaches to his military service.

6.  The evidence of record relates the Veteran's neck disability 
to his military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for tension headaches is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for tension headaches 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for a neck disability 
manifested by pinched nerve with pain in neck and arthritis in 
the neck have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken on the claims, discussion 
of whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.




Headaches Claim

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and material 
evidence be presented or secured since the last final 
disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for tension headaches in July 
1969, and notified the Veteran of the decision that same month.  
The rating decision was not appealed and that decision is final.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 3.104.  

At the time the RO denied the Veteran's claim for entitlement to 
service connection for tension headaches in July 1969, there was 
no evidence that the Veteran's headaches were related to his 
military service.  Subsequent August 1970 and November 2010 
private treatment records discuss the etiology of the Veteran's 
headaches, with the later relating the headaches to an in-service 
injury.  This evidence is "new," as it had not been previously 
considered by VA, and is "material" as it raises the reasonable 
possibility of substantiating the Veteran's claim.  Accordingly, 
reopening the issue of entitlement to service connection for 
tension headaches is warranted.

Service Connection Claims

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Tension Headaches

The Veteran's service treatment records indicate that in June 
1962, he sustained a head injury requiring sutures from back of 
his head.  However, his February 1965 service separation 
examination showed no evidence of headaches.

Subsequent to service at a March 1969 hospital admission, the 
Veteran indicated that he first experienced headaches in 1962 
when he fell while scuffling on board ship.  They averaged one to 
two headaches per week until 1967, when they became so severe 
that he sought medical advice.  Because he had no migraine-type 
symptoms, it was concluded that he likely had vascular or tension 
headaches.  Similar complaints and findings were noted in the 
April 1969 VA examination report.  August 1970 inpatient private 
treatment records documented the Veteran's report of a 4-year 
history of almost-daily, bioccipital headaches.  Diagnoses of 
tension headaches with migraine, and vascular cephalgia, were 
noted during the Veteran's inpatient stay; an 
electroencephalography found a vascular component to his 
headaches.  April 2000 and August 2008 private treatment records 
continued to note the Veteran's history of daily headaches which 
were manifested by throbbing pain in back of eyes.  Impressions 
of migraine headaches, cervical dystonia, and history of closed 
head injury were noted; an August 2008 magnetic resonant imaging 
test (MRI) of the brain showed small vessel ischemic 
(cerebrovascular) disease and deep white matter degeneration 
within he expected range, otherwise normal complete study of the 
brain.  By October 2008, the Veteran's private physician began 
injecting botulism toxin to treat the Veteran's headaches, from 
which the Veteran reported some relief. 

In her November 2010 opinion letter, the Veteran's private 
physician concluded that based on her review of the Veteran's 
military treatment records, his current complaints and her 
clinical evaluation, that his chronic daily headaches were "the 
late effect" manifestation of the injury he received to his head 
and neck during his service.  

The evidence of record supports the November 2010 opinion.  
Although the actual head injury is not documented in the service 
treatment records, the Veteran's lay statement of the event, 
coupled with the June 1962 service treatment record documenting 
the suture removal, clearly establish that such a head injury 
occurred.  Similarly, the Veteran's statements that he had 
headaches since the 1962 incident, becoming more severe in 1967 
when he first sought medical attention in the postservice period, 
are credible evidence of continuity of symptomatology since 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  

The August 1970 private treatment record noted that the Veteran's 
headaches had been evaluated in the past "without etiology."   
No etiology was proffered.   Given the absence of an opinion as 
to etiology, the Board finds the report of no probative value 
with respect to whether or not the current headaches are related 
to the in-service injury.  

The Veteran reported an increase in headaches with a high-stress, 
7-day-week job, and later with a high-noise job at a major 
defense contracting company, but the fact remains that the 
Veteran had headaches prior to, between, and after he was 
employed in these capacities.  

The Veteran's credible lay statements establish continuity of his 
headaches from the time of his inservice head injury through the 
present, and the November 2010 opinion links his current 
disability to the inservice incident.  Accordingly, service 
connection for tension headaches is warranted.




Neck Disability

The Veteran's service treatment records indicate that in June 
1962, stitches were removed from the back of his head.  
Subsequent to service, the incident causing the need for stitches 
was described in detail at the April 1969 VA examination.  The 
Veteran reported that in June or July 1962, while on board a 
hospital ship, he slipped and fell backwards hitting the back of 
his head on a metal implement.  He suffered a large laceration on 
the back of his head which was closed with 12 stitches.  

August 1970 and April 2000 private treatment records noting 
treatment for headaches did not reflect complaints of neck pain.  
However, an August 2008 private treatment record noted the 
Veteran's reported long history of neck and shoulder pain for the 
past 40 years.  Physical examination showed muscle spasm 
involving the neck and shoulder areas; the impressions included 
cervical dystonia (prolonged muscle contractures) and history of 
closed head injury.  An August 2008 VA cervical spine MRI showed 
bulging at C3-4; subluxation, spondylosis and lateral stenosis at 
C4-5, asymmetric bulging and moderate left lateral stenosis at 
C5-6; and mild cord flattening at C6-7.  Similarly, a September 
2008 VA cervical spine x-ray showed degenerative disc disease at 
C3-C5 and grade I degenerative retrolisthesis C4 over C5.  
Finally, October 2008 through March 2009 private treatment 
records noted that the Veteran's neck pain had failed to respond 
to conservative treatment, but was reduced by 50 percent after 
the introduction of botulism toxin injections, which were then 
prescribed on a quarterly basis.
 
In the November 2010 letter, the Veteran's private physician 
noted that she had reviewed his service treatment records, 
discussed his inservice neck and head injury with him, and 
considered his report that he had suffered persistent neck pain 
since the inservice incident.  Based on her review, she concluded 
that the Veteran's in-service neck injury was the cause of his 
chronic neck pain, as she believed that the neck symptomatology 
was the late effect manifestations of the injury he received to 
his head and neck while in military service.  Further, the 
objective computed tomography test results were indicative of 
post-traumatic changes, which was consistent with the Veteran's 
reported history of neck trauma.
The Veteran has alleged that he has had neck pain since the June 
1962 incident in service.  He did not report neck pain at the 
time of the August 1970 and April 2000 private outpatient visits, 
but there is no evidence that he denied experiencing neck pain 
prior to the August 2008 private outpatient visit.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding 
that lay evidence cannot be discarded merely because it is 
unaccompanied by contemporaneous medical evidence).  

The November 2010 private opinion letter also confirms that, 
based on the Veteran's report of his injury and symptoms, plus 
her physical examination of him to include the neck CT, his 
current neck disability is likely related to an old trauma like 
the one he described having occurred in service.  There are no 
contradictory opinions.  Therefore, although there is lack of 
documentation of the neck symptomatology prior to August 2008, 
there is no evidence of an intercurrent neck or cervical spine 
injury to indicate any other cause of the Veteran's current neck 
symptomatology besides the inservice incident.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the benefit 
of the doubt will be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2010).  Resolving reasonable doubt 
in the Veteran's favor, service connection for a neck disability 
is warranted.  


ORDER

New and material evidence having been submitted, the Veteran's 
claim for entitlement to service connection for tension headaches 
is reopened.

Service connection for tension headaches is granted.

Service connection for a neck disability manifested by pinched 
nerve with pain in neck and arthritis in the neck is granted.

______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


